DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-15 are presented for examination. 

Response to Arguments
3.	Applicant’s arguments filed on 03/03/2022 with respect claims 1-15 have been fully considered but they are not persuasive.
The applicant contends that McLaughlin reference does not teach that fail to teach or suggest the limitations of "determine, based on stored process state information associated with a response from the second electronic device, the amount of data available to be read." As recited in claim 6 and similar features in claim 1.
Examiner respectfully disagrees and asserts the in view of Batra et al. (U.S. PN: 2016/0112951) in paragraphs [0014, 0027], and Fig. 3 teaches the limitation such features. For example, The first wireless device sets a first receiver to a power savings mode, with the first receiver being designed to operate according to a first MAC protocol. The first wireless device then receives, from the second wireless device, an indication on a second receiver corresponding to a second MAC protocol that data is available to be transmitted to the first wireless device from the second wireless device. In response to receipt of the indication, the first wireless sets the first receiver to an active mode, and receives the data from the second wireless device using the first receiver operating in accordance with the first MAC protocol. See paragraph [0014].
In step 330, wireless device 110 sends an indication to wireless device 120 using a second MAC protocol to indicate that data is available to be transmitted to wireless device 120 from wireless device 110. Wireless device 110 may send the indication via a transmitter in wireless device 110 that operates according to the second MAC protocol, and wireless device 120 may receive the indication via a receiver in wireless device 120 that operates according to the second MAC protocol. Wireless device 110 may send the indication of data availability at a time instance later than when wireless device 110 receives the indication of step 310. Control then passes to step 340. See paragraph [0032]. For the Applicant’s convenience, see Fig. 3 is reproduced below

    PNG
    media_image1.png
    460
    545
    media_image1.png
    Greyscale

Also, the applicant contends that McLaughlin reference does not teach that fail to teach or suggest the limitations of " wherein the stored process state information includes a last requested communication to the second electronic device and a last received response from the second electronic device." As recited in claim 1 and similar features in claims 6 and 13.
The applicant’s arguments regarding to above limitation have been considered but are moot in view of the new ground(s) of rejection.
Also the applicant contends that the cited references fail to teaches or suggest “wherein the stored process state information includes a last requested communication to the second electronic device and a last received response from the second electronic device.”
The applicant’s arguments regarding to the limitation above have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “determine based on stored process state information whether a response received from the second electronic device is associated with an amount of data available to be transmitted to the first electronic device.” This term “associated with” is an ambiguous and renders in doubt as to the meaning of technical feature to which it refers, thereby rendering the claim unclear, (emphasis added). Please clarify. 
Dependent claims 2-5 depend from the base claim 1 and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.        Claims 13-15 are rejected under 35 U.S.C. 103 (a) as being unpatentable over McLaughlin et al. (U.S.PN: 2015/0222517) “herein after as McLaughlin) in view of Tanigawa et al. (U.S. PN: 2016/0269958) "herein after as Tanigawa."

As per claim 13:
McLaughlin teaches or discloses machine-readable non-transitory storage medium comprising instructions executable by a processor to (see paragraph [0493], herein storage device 3612 can be implemented, e.g., using disk, flash memory, or any other non-transitory storage medium, or a combination of media, and can include volatile and/or non-volatile media. In some embodiments, storage device 3612 can store one or more application and/or operating system programs to be executed by processing subsystem 3610, and Fig. 36): communicate with a slave peripheral device (see paragraph [0497], herein Communication interface 3616 can provide voice and/or data communication capability for controller 3600, and Figs. 36 & 37): and interpret a meaning of a response from the slave peripheral device to indicate that unacknowledged data was sent to the slave peripheral device based on stored process state information indicating a current state in the process (see paragraph [0192], herein the controller can treat the HTTP responses as acknowledgement (or negative acknowledgement in the event of an error) messages. In some embodiments, mapping of accessory services and characteristics to HTTP resources can allow substantial flexibility in how controllers retrieve information. In some embodiments, use of instance identifiers with a shorter URL can result in shorter requests and responses, which can reduce bandwidth requirements, paragraph [0523], herein upon detecting a discrepancy, notification processing module 3860 can instruct request generation module 3856 to generate and send a request to the accessory to obtain additional state information (e.g., an updated accessory definition record or portions thereof). In the case of an advertised notification, notification processing module 3860 can process advertisements received via accessory discovery module 3854 to detect a known accessory with a state change (e.g., based on state counters of accessory objects stored in accessory storage element 3852), and paragraph [0550], herein while connected, the controller can send command-and-control messages (or request messages) to the accessory. By using appropriate request messages, the controller can determine the accessory's current state, and in some instances can instruct the accessory to change an aspect of its current state. For example, the accessory can maintain an accessory model (e.g., as an accessory object) that describes its state as a collection of characteristics and services. The controller can determine aspects of the accessory's current state by reading or otherwise interrogating one or more of the characteristics (which can include all of the characteristics or any subset thereof) and can instruct the accessory to change an aspect of its current state by writing to or otherwise modifying one or more of the characteristics).
McLaughlin-Batra as combined does not explicitly teach wherein the stored process state information includes a last requested communication and a last received response.
However, Tanigawa in same field of endeavor teaches wherein the stored process state information includes a last requested communication and a last received response (see paragraph [0080], herein the transmission of the request and the reception of the response are repeated, then at Step S38, the packet including a last request is transmitted from the communication device 20, and, at Step S39, when the packet including the response is received by the communication device 20, the data communication is complete, and Fig. 8 steps 38 &39).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of McLaughlin-Batra as combined with the teachings of Tanigawa by including a last requested communication and a last received response.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized including a last requested communication and a last received response would have improved the communication system performance.

As per claim 14:
McLaughlin teaches that wherein instructions to communicate with the slave peripheral device comprise instructions to send data to the slave peripheral device (see paragraph [0521], herein Request generation module 3856 can generate and send requests to accessories. For example, in response to an instruction from user input receiver module 3834 (e.g., to unlock a door), request generation module 3856 can generate an appropriate request message to the accessory (e.g., writing to a lock-state characteristic as described above)) and wherein a response is interpreted to indicate error information about receipt of the data by the slave peripheral device (see paragraph [0522], herein Response processing module 3858 can also provide information to user interface subsystem 3830 based on the response (e.g., status codes, whether error occurred, etc.), and user interface subsystem 3830 can generate feedback to the user based on this information).

As per claim 15:
McLaughlin teaches that wherein instructions to communicate with the slave peripheral device comprise instructions to poll the slave peripheral device for information to send and wherein a response is interpreted to indicate whether data frames are ready to be read from the slave peripheral device (see paragraph [0550], herein the controller can send command-and-control messages (or request messages) to the accessory. By using appropriate request messages, the controller can determine the accessory's current state, and in some instances can instruct the accessory to change an aspect of its current state. For example, the accessory can maintain an accessory model (e.g., as an accessory object) that describes its state as a collection of characteristics and services. The controller can determine aspects of the accessory's current state by reading or otherwise interrogating one or more of the characteristics (which can include all of the characteristics or any subset thereof) and can instruct the accessory to change an aspect of its current state by writing to or otherwise modifying one or more of the characteristics).

6.	Claims 1-12 are rejected under 35 U.S.C. 103 (a) as being unpatentable over McLaughlin in view of Batra et al. (U.S. PN: 2016/0112951) "herein after as Batra" in further view of Tanigawa.

As per claim 1:
McLaughlin substantially teaches or discloses a computing system, comprising: a storage to store process state information (see paragraph [0493], herein storage device 3612 can be implemented, e.g., using disk, flash memory, or any other non-transitory storage medium, or a combination of media, and can include volatile and/or non-volatile media. In some embodiments, storage device 3612 can store one or more application and/or operating system programs to be executed by processing subsystem 3610, and Fig. 36), a processor associated with a first electronic device to (see paragraph [0495], herein Processing subsystem 3610 can be implemented as one or more integrated circuits, e.g., one or more single-core or multi-core microprocessors or microcontrollers, and Fig. 36): transmit a request for data to a second electronic device (see paragraph [0198], herein At block 712, accessory 704 can provide its current internal state counter value to controller 702, which can obtain and store the value at block 714. In some embodiments, controller 702 can send an HTTP GET request to an appropriate resource (e.g., a readable state counter characteristic that can be defined in the accessory information service)), wherein the second electronic device does not include a capability to independently send a message to the first electronic device (see paragraph [0372], herein at block 1944, controller 1902 can determine whether the response indicates success. If not, process 1900 can end at block 1946, and controller 1902 can notify the user of the error. If the response indicates success, then at block 1948, controller 1902 can notify the removed controller that its pairing has been removed. In some embodiments, controller 1902 can also communicate the accessory identifier and/or long-term public key LTPKA for accessory 1904 to the removed controller. Thereafter, the removed controller is no longer able to perform a pair verify process with accessory 1904, which can result in the removed controller being unable to interact with accessory 1904. A controller that has been removed via process 1900 can be added again at a later time, e.g., via pair add process 1800). 
McLaughlin does not explicitly teach determine based on stored process state information whether a response received from the second electronic device is associated with, an amount of data available to be transmitted to the first electronic device.
However, Batra in same field of endeavor teaches determine based on stored process state information whether a response received from the second electronic device is associated with, an amount of data available to be transmitted to the first electronic device (see abstract, and paragraph [0014], herein the first wireless device sets a first receiver to a power savings mode, with the first receiver being designed to operate according to a first MAC protocol. The first wireless device then receives, from the second wireless device, an indication on a second receiver corresponding to a second MAC protocol that data is available to be transmitted to the first wireless device from the second wireless device, paragraph [0032], and Fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of McLaughlin with the teachings of Batra by determine based on stored process state information whether a response received from the second electronic device is associated with, an amount of data available to be transmitted to the first electronic device.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the determine based on stored process state information whether a response received from the second electronic device is associated with, an amount of data available to be transmitted to the first electronic device data would have achieved reduction of power consumption in the first wireless device (see the abstract, of Batra).
McLaughlin-Batra as combined does not explicitly teach wherein the stored process state information includes a last requested communication and a last received response.
However, Tanigawa in same field of endeavor teaches wherein the stored process state information includes a last requested communication and a last received response (see paragraph [0080], herein the transmission of the request and the reception of the response are repeated, then at Step S38, the packet including a last request is transmitted from the communication device 20, and, at Step S39, when the packet including the response is received by the communication device 20, the data communication is complete, and Fig. 8 steps 38 &39).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of McLaughlin-Batra as combined with the teachings of Tanigawa by including a last requested communication and a last received response.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized including a last requested communication and a last received response would have improved the communication system performance.

As per claim 2:
McLaughlin-Batra as combined teaches that wherein transmitting the request comprises transmitting multiple requests to the second electronic device (McLaughlin, see paragraph [0007], herein the protocol can further define message formats usable by a controller to send command-and-control messages (requests) to the accessory and for the accessory to send response messages); and wherein the processor is further to send a request to read data frames from the second electronic device when a response to one of the multiple requests indicates that data is available to read from the second electronic device (Batra, see paragraph [0014], herein the first wireless device sets a first receiver to a power savings mode, with the first receiver being designed to operate according to a first MAC protocol. The first wireless device then receives, from the second wireless device, an indication on a second receiver corresponding to a second MAC protocol that data is available to be transmitted to the first wireless device from the second wireless device).

As per claim 3:
McLaughlin teaches that wherein the processor is further to: transmit data frames to a second electronic device (see paragraph [0063], herein the protocol can further define message formats usable by controllers (e.g., controller 102) to send command-and-control messages (requests) to accessories (e.g., thermostat 112) and message formats usable by accessories (e.g., thermostat 112) to send response messages to controllers (e.g., controller 102)); and wherein a response to a subsequent request for data is associated with error information related to the transmitted data frames (see paragraph [0522], herein Response processing module 3858 can also provide information to user interface subsystem 3830 based on the response (e.g., status codes, whether error occurred, etc.), and user interface subsystem 3830 can generate feedback to the user based on this information).

As per claim 4:
McLaughlin teaches that wherein the processor is further to determine data frames to resend based on a comparison of the response to the request used to determine error information to the process state information indicating a number of sent data frames (see paragraph [0191], herein If an error occurs, the accessory can respond with an error message. FIG. 6E shows an example of an error message 640 that can be sent in response to PUT request 630. In this example, content 644 identifies each characteristic instance for which a write was attempted is identified (again using accessory instance ID and characteristic instance ID)).

As per claim 5:
McLaughlin teaches that wherein transmitting 4 request comprises transmitting a request over Bluetooth Low Energy (see paragraph [0006], herein accessories and controllers can communicate with each other via wired or wireless channels using standard transport protocols such as Wi-Fi, Bluetooth, Bluetooth LE, or the like).

As per claim 6:
McLaughlin substantially teaches or discloses a method, comprising: sending, by a first electronic device, data to a second electronic device(see paragraph [0198], herein At block 712, accessory 704 can provide its current internal state counter value to controller 702, which can obtain and store the value at block 714. In some embodiments, controller 702 can send an HTTP GET request to an appropriate resource (e.g., a readable state counter characteristic that can be defined in the accessory information service)); sending a request to the second electronic device to read data from the second electronic device (see paragraph [0007], herein the requests can allow the controller to interrogate (e.g., read) accessory characteristic and in some instances to modify (e.g., write to) accessory characteristics); associating a response of the second electronic device with an acknowledgment related to sent data (see paragraph [0192], herein it will be appreciated that these command and control message formats and sequences of FIGS. 5A-5K and FIGS. 6A-6E are illustrative and that variations and modifications are possible. HTTP allows any resource to be requested at any time; accordingly, a controller can send HTTP requests in any order, and the accessory can respond to HTTP requests in the order received. An accessory can respond with standard HTTP responses (including error messages), and the controller can treat the HTTP responses as acknowledgement (or negative acknowledgement in the event of an error) messages); sending a second request ta the second electronic device to read data (see paragraph [0167], herein; After a controller has established a pairing with an accessory, the controller can send command-and-control messages (requests) to the accessory. These requests can be used to obtain information about the accessory's state and/or to change aspects of the accessory's state).
McLaughlin does not explicitly teach determine, based on stored process state information associated with a response from the second electronic device, amount of data available to be read, and if determined data is available to read, send a request to read the available amount of data from the second electronic device.
However, Batra in same field of endeavor teaches determine, based on stored process state information associated with a response from the second electronic device, amount of data available to be read (see abstract, and paragraph [0014], herein the first wireless device sets a first receiver to a power savings mode, with the first receiver being designed to operate according to a first MAC protocol. The first wireless device then receives, from the second wireless device, an indication on a second receiver corresponding to a second MAC protocol that data is available to be transmitted to the first wireless device from the second wireless device, paragraph [0032], and Fig.3), and if determined data is available to read, send a request to read the available amount of data from the second electronic device (see paragraph [0014], herein in response to receipt of the indication, the first wireless sets the first receiver to an active mode, and receives the data from the second wireless device using the first receiver operating in accordance with the first MAC protocol).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of McLaughlin with the teachings of Batra by determine, based on stored process state information associated with a response from the second electronic device, amount of data available to be read, and if determined data is available to read, send a request to read the available amount of data from the second electronic device.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the determine, based on stored process state information associated with a response from the second electronic device, amount of data available to be read, and if determined data is available to read, send a request to read the available amount of data from the second electronic device would have achieved reduction of power consumption in the first wireless device (see the abstract, of Batra).
McLaughlin-Batra as combined does not explicitly teach wherein the stored process state information includes a last requested communication and a last received response.
However, Tanigawa in same field of endeavor teaches wherein the stored process state information includes a last requested communication and a last received response (see paragraph [0080], herein the transmission of the request and the reception of the response are repeated, then at Step S38, the packet including a last request is transmitted from the communication device 20, and, at Step S39, when the packet including the response is received by the communication device 20, the data communication is complete, and Fig. 8 steps 38 &39).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of McLaughlin-Batra as combined with the teachings of Tanigawa by including a last requested communication and a last received response.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized including a last requested communication and a last received response would have improved the communication system performance.

As per claim 7:
Batra  teaches that transmitting, by the second device, the available data to the first electronic device (see paragraph [0014], herein the first wireless device sets a first receiver to a power savings mode, with the first receiver being designed to operate according to a first MAC protocol. The first wireless device then receives, from the second wireless device, an indication on a second receiver corresponding to a second MAC protocol that data is available to be transmitted to the first wireless device from the second wireless device).

As per claim 8:
Batra teaches that wherein determining based on the response comprises determining that data is available if the response comprises information about a number of data frames available ta be sent (see paragraph 0030], herein wireless device 110 identifies a data unit for transmission to wireless device 120, and Fig. 3, step320).

As per claim 9:
McLaughlin teaches that wherein sending a request to read the available amount of data comprises sending multiple read requests to retrieve the number of available data frames (see paragraph [0154], herein using SSDP, the accessory can advertise a name and service type URI using a multicast HTTP NOTIFY message, and the URI can be used by the controller to retrieve additional information via unicast request to the accessory).

As per claim 10:
McLaughlin teaches that wherein sending data to the second electronic device comprises sending a write characteristic to the second electronic device and wherein sending the request to the second electronic device to read the available amount of data comprises sending a read characteristic to the second electronic device (see paragraph [0007], herein The requests can allow the controller to interrogate (e.g., read) accessory characteristic and in some instances to modify (e.g., write to) accessory characteristics; for example, a controller can read a power characteristic to determine whether the accessory is on or off and can write to the power characteristic to turn the accessory off or on).

As per claim 11:
McLaughlin teaches that wherein sending date ta the second electronic device comprises sending a number of data frames and the data frames (see paragraph [0191], herein the value of status code 648 can indicate the type of error. For example, status codes can be defined to indicate insufficient privilege (e.g., the controller is not authorized to write to the characteristic), inability to access the resource (e.g., accessory is powered off), the resource is busy, the request is not supported (e.g., attempted write to a read-only characteristic), the value is invalid (e.g., out of range for a characteristic with minimum and maximum values), and other error conditions as desired)).

As per claim 12:
McLaughlin teaches that determining that the received acknowledgement does not include the full set of data frames sent to the second electronic device: and resending to the second electronic device data frames not included in the acknowledgement (see paragraph [0192], herein a controller can send HTTP requests in any order, and the accessory can respond to HTTP requests in the order received. An accessory can respond with standard HTTP responses (including error messages), and the controller can treat the HTTP responses as acknowledgement (or negative acknowledgement in the event of an error) messages, and paragraph [0244], herein At block 1314, if a throttling message is received, controller 1302 can determine whether to retry (after waiting the appropriate time). If controller 1302 determines to retry, process 1300 can return to block 1308 to send a new pair setup start request after the appropriate wait time).


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. 
 The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112